Citation Nr: 0419997	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of the period of eligibility for 
Vocational Rehabilitation (VR) services.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 determination by the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling Service (VR & C) of the Regional Office (RO).  In 
that decision the VR & C determined that the veteran was not 
entitled to an extension of the period of eligibility for VR 
services.  The veteran perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)) was enacted on November 9, 2000.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See VAOPGCPREC 
7-03.  Because the veteran's claim for additional VR services 
was filed after November 9, 2000, the VCAA is applicable to 
his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he or she must 
show to prevail in a claim, what information and evidence he 
or she is responsible for providing, and what evidence VA 
will secure.  The veteran has not been informed of the 
evidence required to substantiate his claim for an extension 
of his eligibility period for VR services.  The Board finds, 
therefore, that remand of the case is required.

In this regard the Board notes that in denying entitlement to 
additional VR services the VR & C relied on Veterans Benefits 
Administration (VBA) Circular 28-97-1 (July 17, 1997).  That 
circular provides an explanation of the change in the 
eligibility criteria brought about by the Court's decision in 
Davenport v. Brown, 7 Vet. App. 476 (1995), and the 
subsequent enactment of Pub. L. No. 104-275, 110 Stat. 3324 
(Oct. 9, 1996).  The VR & C did not refer to the relevant 
regulations for determining the veteran's entitlement to an 
extension of his eligibility period for VR services, or 
provide those regulations to the veteran in the statement of 
the case.

According to the regulations, the basic period of eligibility 
is defined as follows:

A veteran having basic entitlement may be provided 
a program of rehabilitative services during the 
twelve-year period following discharge.  The 
beginning date of the twelve-year period is the day 
of the veteran's discharge or release from his or 
her last period of active military, naval, or air 
service and the ending date is twelve years from 
the discharge or release date, unless the beginning 
date is deferred or the ending date is deferred or 
extended as provided in §§ 21.42, 21.44, and 21.45.

38 C.F.R. § 21.41 (2003).

The veteran was discharged from active duty in January 1986, 
and none of the exceptions provided in 38 C.F.R. §§ 21.42 or 
21.45 apply.  For that reason his 12-year period of 
eligibility ended in January 1998.  In accordance with 
38 C.F.R. § 21.44:

The basic period of eligibility of a veteran with a 
serious employment handicap may be extended when 
the veteran's employment and particular handicap 
necessitate an extension as necessary to pursue a 
vocational rehabilitation program under the 
following conditions:

(a) Not rehabilitated to the point of 
employability.  The basic period of eligibility may 
be extended when the veteran has not previously 
been rehabilitated to the point of employability.

(b) Rehabilitated to the point of employability.  
The veteran was previously declared rehabilitated 
to the point of employability, under the Department 
of Veterans Affairs vocational rehabilitation 
program, but either:

(1) The veteran's service-connected disability or 
disabilities have worsened to the extent that he or 
she is unable to perform the duties of the 
occupation in which he or she is trained, or in a 
related occupation; or

(2) The occupation in which the veteran was 
rehabilitated to the point of employability is not 
presently suitable in view of the veteran's current 
employment handicap and capabilities.  (The finding 
of unsuitability must be based upon objective 
evidence developed in the course of reconsideration 
which shows that the nature or extent of the 
veteran's employment handicap and his or her 
capabilities are significantly different than were 
previously found.) or;

(3) Occupational requirements have changed and 
additional services are needed to help the veteran 
continue in the occupation in which he or she was 
trained or in a related field.

38 C.F.R. § 21.44 (2003).

Within the limitations of the 12-year basic period of 
eligibility, the period of entitlement to VR services is 
limited to 48 months:

Neither the basic period of entitlement which may 
be authorized for a program of rehabilitation under 
Chapter 31 alone, nor a combination of entitlement 
of Chapter 31 and other programs listed in § 
21.4020 shall exceed 48 months except as indicated 
in paragraphs (b) and (c) of this section.

(b) Employment handicap.  A rehabilitation program 
for a veteran with an employment handicap may only 
be extended beyond 48 months when:

(1) The veteran previously completed training for a 
suitable occupation but the veteran's service-
connected disability has worsened to the point that 
he or she is unable to perform the duties of the 
occupation for which training had been provided, 
and a period of training in the same or a different 
field is required.  An extension beyond 48 months 
under Chapter 31 alone shall be authorized for this 
purpose.

(2) The occupation in which the veteran previously 
completed training is found to be unsuitable 
because of the veteran's abilities and employment 
handicap.  An extension beyond 48 months under 
Chapter 31 alone shall be approved for this 
purpose.

(3) The veteran previously used education benefit 
entitlement under other programs administered by 
VA, and the additional period of assistance to be 
provided under Chapter 31 which the veteran needs 
to become employable will result in more than 48 
months being used under all VA education programs, 
under these conditions the number of months 
necessary to complete the program may be authorized 
under Chapter 31, provided that the length of the 
extension will not result in authorization of more 
than 48 months under Chapter 31 alone.

. . . 

(c) Serious employment handicap.  The duration of a 
rehabilitation program for a veteran with a serious 
employment handicap may be extended beyond 48 
months under Chapter 31 for the number of months 
necessary to complete a rehabilitation program 
under the following conditions:

(1) To enable the veteran to complete a period of 
rehabilitation to the point of employability;

(2) To provide an extended evaluation in cases in 
which the total period needed for an extended 
evaluation and for rehabilitation to the point of 
employability would exceed 48 months;

(3) To provide a program of independent living 
services, including cases in which achievement of a 
vocational goal becomes feasible during or 
following a program of independent living services;

(4) Following rehabilitation to the point of 
employability:

(i) The veteran has been unable to secure 
employment in the occupation for which training has 
been provided despite intensive efforts on the part 
of the Department of Veterans Affairs and the 
veteran, and a period of retraining or additional 
training is needed;

(ii) The skills which the veteran developed in 
training for an occupation in which he or she was 
employed are no longer adequate to maintain 
employment in that field and a period of retraining 
is needed;

(iii) The veteran's service-connected disability 
has worsened to the point that he or she is unable 
to perform the duties of the occupation for which 
the veteran has been trained, and a period of 
training in the same or different field is 
required;

(iv) The occupation in which the veteran previously 
completed training is found to be unsuitable due to 
the veteran's abilities and employment handicap.

38 C.F.R. § 21.78 (2003).

The evidence of record shows that the veteran was provided 
48 months of Chapter 31 (VR) and Chapter 32 (Post-Vietnam Era 
Veterans' Educational Assistance) services, which ended in 
January 1992.  That assistance was provided to allow him to 
obtain a bachelor of science degree in marketing from 
Delaware State University and a masters degree in mass 
communication from the University of South Dakota.  He was 
able to obtain full-time employment in his area of expertise 
following that training, and in August 1996 was determined to 
be rehabilitated.

The veteran contends that he is entitled to an additional 
48 months of VR services because his disability has increased 
in severity since he completed his masters degree.  His 
service-connected disabilities consist of status post right 
anterior cruciate ligament repair with medial meniscectomy, 
rated as 20 percent disabling; traumatic arthritis of the 
right knee, rated at 10 percent; the residuals of the removal 
of an abscess from the left mandible, rated at 10 percent; 
condyloma acuminata, non-compensable; and the residuals of a 
dislocation of the left ring finger, non-compensable.  The 
10 percent rating for traumatic arthritis in the right knee 
resulted from a February 1999 Board decision, and was made 
effective in August 1992.  

He also contends that he has been unable to obtain employment 
in his chosen field, and for that reason he is entitled to 
additional training.  He has expressed interest in obtaining 
a masters degree in public health, and a nursing degree, 
which he believes will allow him to engage in employment that 
is less strenuous than his previous employment in marketing 
and public relations.  

Because the veteran received the 48 months of entitlement and 
because his basic period of eligibility expired in January 
1998, his current entitlement to VR training services is 
dependent on a finding of whether he meets the requirements 
for extension specified in 38 C.F.R. § 21.44 and § 21.78.  
That finding is a factual issue that must be addressed by the 
VR & C, after fulfilling the duty to notify and assist as 
provided in the VCAA.  

The evidence in the claims file indicates that the veteran's 
VR & C case manager has tried to make contact with him on 
numerous occasions since June 2002, but the veteran failed to 
respond.  The case manager indicated that he suspected that 
the veteran had obtained employment, and for that reason was 
not responding.  According to documentation in the veteran's 
compensation claims file, he is now employed.  The nature of 
his current employment is relevant in determining whether he 
currently has an employment handicap.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


